Carley, Judge.
Appellant and a co-indictee were tried jointly before a jury on charges of kidnapping and rape. The jury returned verdicts finding appellant and his co-defendant guilty on both counts. Appellant appeals from the judgments of conviction and sentences entered by the trial court on the jury’s verdicts.
1. The victim testified on direct examination that she was told by the co-defendant that appellant had recently been released from jail after a conviction for burglary. Counsel for appellant moved for mistrial or, in the alternative, curative instructions. The trial court’s denial of the motion for mistrial and refusal to give curative instructions is enumerated as error.
Appellant urges that the victim’s testimony improperly placed his character into issue. However, “ [testimony as to what was said to the victim during the continuing course of the crime [is] admissible, even though it may [show] other criminal conduct on the part of appellant. [Cits.]” Ellis v. State, 176 Ga. App. 384, 386 (2) (336 SE2d 281) (1985). Moreover, evidence to substantially the same effect was subsequently admitted, without objection, in the form of appellant’s statement to police. Therefore, even if the evidence was erroneously admitted, appellant suffered no harm. “Proof of the same facts by legally admissible evidence renders harmless any admission of inadmissible evidence. [Cits.]” Crawford v. State, 178 Ga. App. 739 (344 SE2d 533) (1986). See also Davis v. State, 167 Ga. App. 701, 703 (3) (307 SE2d 272) (1983). It was not error to deny appellant’s motion for *454a mistrial or curative instructions.
Decided January 5, 1987.
Harry W. Krumenauer, for appellant.
Thomas J. Charron, District Attorney, for appellee.
2. Appellant enumerates the general grounds. Review of the record in the light most favorable to the verdicts shows that sufficient evidence was adduced from which a rational trior of fact could reasonably have found appellant guilty beyond a reasonable doubt of all crimes charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). There was no error.

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.